CM/ECF - California Central District                                      Page 1 of 3
          Case 2:19-cr-00259-JCC Document 33-1 Filed 11/13/20 Page 1 of 3



                          Query      Reports     Utilities   Help    What's New   Log Out

                                                                                             CLOSED

                UNITED STATES DISTRICT COURT
    CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
    CRIMINAL DOCKET FOR CASE #: 2:20-mj-05450-DUTY All Defendants


Case title: USA v. Hernandez                                 Date Filed: 11/09/2020
                                                             Date Terminated: 11/10/2020


Assigned to: Duty Magistrate Judge

Defendant (1)
Ryan Hernandez                                 represented by Sara L Caplan
REG 49881-086                                                 Law Offices of Sara L Caplan
TERMINATED: 11/10/2020                                        9828 Yoakum Drive
                                                              Beverly Hills, CA 90210
                                                              310-550-5877
                                                              Fax: 310-550-5878
                                                              Email: saralcaplan@gmail.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Retained

Pending Counts                                               Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                            Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                   Disposition
None




https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?364861292469435-L_1_0-1                         11/16/2020
CM/ECF - California Central District                                      Page 2 of 3
          Case 2:19-cr-00259-JCC Document 33-1 Filed 11/13/20 Page 2 of 3



Plaintiff
USA                                         represented by US Attorney's Office
                                                           AUSA - Office of US Attorney
                                                           Criminal Division - US Courthouse
                                                           312 North Spring Street 12th Floor
                                                           Los Angeles, CA 90012-4700
                                                           213-894-2434
                                                           Email: USACAC.Criminal@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant US Attorney


 Date Filed      #   Docket Text
 11/09/2020      1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to
                   defendant Ryan Hernandez, originating in the Western District of Washington.
                   Defendant charged in violation of: 18:3583. Signed by agent Zulma Machado,
                   USMS DSO. filed by plaintiff USA. (mat) (Entered: 11/13/2020)
 11/09/2020      2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Ryan
                   Hernandez; defendants Year of Birth: 1999; date of arrest: 11/9/2020 USMS#
                   49881-086 (mat) (Entered: 11/13/2020)
 11/09/2020      3 SEALED Defendant Ryan Hernandez arrested on warrant issued by the USDC
                   Western District of Washington at Seattle. (Attachments: # 1 Memorandum)
                   (mat) (Entered: 11/13/2020)
 11/09/2020      4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before
                   Magistrate Judge Pedro V. Castillo as to Defendant Ryan Hernandez Defendant
                   arraigned and states true name is as charged. Attorney: Sara L Caplan for Ryan
                   Hernandez, Retained, present. Court orders bail set as: Ryan Hernandez (1)
                   Personal Recognizance, see bond for conditions. Defendant remanded to the
                   custody or currently in the custody of the US Marshal. Court orders defendant
                   held to answer to Western District of Washington. Bond to Transfer. Defendant
                   ordered to report on 11/16/20 at 9:00 am.. Release Order No. 39892.
                   Advisement and Consent form submitted. Court Reporter: Chia Mei. (mat)
                   (Entered: 11/13/2020)
 11/09/2020      6 MINUTES OF IN CHAMBERS MANDATORY RULE 5(f) ORDER by
                   Magistrate Judge Pedro V. Castillo: as to Defendant Ryan Hernandez. [See
                   document for details.] Court Reporter: Chia Mei. (mat) (Entered: 11/13/2020)
 11/09/2020      7 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                   Defendant Ryan Hernandez. (mat) (Entered: 11/13/2020)
 11/09/2020      8 DESIGNATION AND APPEARANCE OF COUNSEL; filed by Sara L Caplan
                   appearing for Ryan Hernandez. (mat) (Entered: 11/13/2020)
 11/09/2020      9 CONSENT to Video Conference/Telephonic Conference filed by Defendant
                   Ryan Hernandez. (mat) (Entered: 11/13/2020)




https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?364861292469435-L_1_0-1                      11/16/2020
CM/ECF - California Central District                                      Page 3 of 3
          Case 2:19-cr-00259-JCC Document 33-1 Filed 11/13/20 Page 3 of 3


 11/09/2020     10 WAIVER OF RIGHTS approved by Magistrate Judge Pedro V. Castillo as to
                   Defendant Ryan Hernandez. (mat) (Entered: 11/13/2020)
 11/10/2020      5 BOND AND CONDITIONS OF RELEASE filed as to Defendant Ryan
                   Hernandez conditions of release: Personal Recognizance approved by
                   Magistrate Judge Pedro V. Castillo. (mat) (Entered: 11/13/2020)
 11/13/2020         Notice to Western District of Washington of a Rule 5 or Rule 32 Initial
                    Appearance as to Defendant Ryan Hernandez. Your case number is: CR-19-259-
                    JCC. The clerk will transmit any restricted documents via email. Using your
                    PACER account, you may retrieve the docket sheet and any text-only entries via
                    the case number link. The following document link(s) is also provided: 4 Initial
                    Appearance - Arrest on Out of District Warrant - Rule 5(c)(3) (fka Rule 40). The
                    finance office will transmit the cash deposit. The Clerk will forward the passport
                    to you. If you require certified copies of any documents, please send a request to
                    email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov. (mat) (Entered:
                    11/13/2020)




https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?364861292469435-L_1_0-1                          11/16/2020
